Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (US 2011/0237476 A1) and Kverel et al (US 2016/0046501 A1). The examiner notes that the intended use of a lubricant, such as for a chain, does not effectively further limit a composition.
Regarding claims 1 and 16-19 Griffin teaches a lubricant composition (abstract) which contains:
A. A base oil which may be an ester base oil, see p 34.
B. Zinc dialkyl dithiophosphate (p 18-19, p 73 formulated example) used in the amount of 1%-4% of the composition. See table 2 under p 69 for amount.
C. A metal detergent used in the amount of 0.2 to 8% of the composition (. See table 2 under p 69 for amount) which is a calcium sulfonate (p 27, fully formulated example p 73).
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
D. Other additives known in the art (p 42) including friction reducing agents (p 42)
The lubricant is used in an internal combustion engine, and therefor is used to lubricant all parts which would obviously include any chains.
Griffin does not call for use of a tungsten disulfide.
Kverel teaches a fullerene like tungsten disulfide with a fullerene type geometry, see abstract and p 120. The tungsten disulfide is 20 to 600 nm particle size, see p 56. The tungsten disulfide is used in lubricant for internal combustion engines and may coat chains in lubricant form. See p 159. See also p 167-172, p 208 for use in a lubricant composition for an internal combustion engine. P 173 specifically states for use with a polyester lubricant base oil. This is used as a friction modifier/friction reducing agent. This is used in the amount of 1.1% to 60% of the lubricant composition, see p 193.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the tungsten disulfide of Kverel in the amount taught by Kverel in the invention of Griffin. Griffin already calls for use of such friction agents. The tungsten disulfide agent of Kverel is an effective friction and wear reducing agent for a lubricant composition. 
Claims 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al (US 2011/0237476 A1) and Kverel et al (US 2016/0046501 A1) and Komatsubara (US 2011/0034358 A1). The examiner notes that the intended use of a lubricant, such as for a chain, does not effectively further limit a composition.
To see what Griffin and Kverel teach please see above. Griffin does teach that the base stock may be a polyol ester, but teaches many other possible base oils.
Komatsubara teaches a base oil for a lubricant composition for an internal combustion engine (abstract, p 2).
The lubricant contains a base oil that is a polyol ester base oil with a KV at 40C 3-25 cSt (p 13) and a viscosity index of 120 to 190 (p 62). See p 71 for polyol portion. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the polyol ester base oil Komatsubara in the invention of Griffin. Griffin already calls for use of such a base oil and the base oil of Komatsubara is an effective base oil for a lubricant composition for an internal combustion engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                              

/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771